DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/29/2021 has been entered.

Response to Amendments and Arguments
The amendments filed 04/29/2021 and arguments filed 03/29/2021 are acknowledged and have been fully considered. Claims 1 and 4 have been amended; claims 2 and 3 have been canceled; no claims have been added or withdrawn. Claims 1 and 4-8 are now pending and under consideration.
The previous objections to the drawings have been withdrawn, in light of the drawings and remarks filed 03/29/2021.
The previous objection of claim 1 has been withdrawn, in light of the amendments to the claim.
The previous rejections of claims 1-8 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to claim 1 and in light of the cancellation of claims 2 and 3.

Applicant’s arguments with respect to the rejection of independent claim 1, as amended, under 35 U.S.C. 102(a)(1) as being anticipated by CN 108445868 A to Cai et al. have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection of claim 1 is made under 35 U.S.C. 103 as being unpatentable over Cai in view of U.S. Patent Application Publication No. 2016/0025027 to Mentele.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CN 108445868 A to Cai et al. (hereinafter: “Cai”) in view of U.S. Patent Application Publication No. 2016/0025027 to Mentele (hereinafter: “Mentele”).
With respect to claim 1, Cai teaches a failure diagnosis method for powertrain components, comprising: establishing, by a server, a diagnosis model based on vibration big data indicative of failure of powertrain components [as depicted by at least Fig. 1 and as discussed by at least ¶ 0002, 0004-0006, 0008-0027, 0032-0033, 0038-0039, 0041, 0044-0047, 0057, 0062-0064, 0067, 0072 & 0077-0086, a diagnostic platform (e.g., “server”), as designed, includes an artificial intelligence diagnosis algorithm adopting a BP neural network (e.g., “diagnosis model”) via an artificial intelligence diagnosis module, where the BP neural network is based, in part, on features extracted from a vibration data stream (e.g., “big data”) corresponding to a roller bearing (e.g., “powertrain component”) corresponding to an engine (e.g., “powertrain component”) of an automobile (e.g., “establishing, by a server, a diagnosis model based on vibration big data indicative of failure of powertrain components”)]; classifying and modeling, by the server, feature vectors corresponding to a failed component among the power train components by using the vibration big data [as discussed by at least ¶ 0028-0030, 0041, 0044, 0046, 0073-0075 & 0086, feature values of data from the vibration data stream characteristic of failure symptoms of the “powertrain components” are extracted and classified, and trained and learned by the BP neural network, by the diagnosis platform (e.g., “classifying and modeling, by the server, feature vectors corresponding to a failed component among the power train components by using the vibration big data”)]; initiating, by a controller of a vehicle, failure diagnosis on power train components of the vehicle by an input command or a setting of a driver [as depicted by at least Fig. 1 and as discussed by at least ¶ 0014, 0035, 0054-0059 & 0080, a fault diagnosis process is started based on a specific diagnostic command (e.g., “input command”) sent to an automobile ECU (e.g., controller”) by a main control module of the diagnostic platform (e.g., “initiating, by a controller of a vehicle, failure diagnosis on the powertrain components of the vehicle by an input command”); because by an input command and by a setting of a driver are recited in the alternative, it is sufficient to reject one of the claimed alternatives]; and diagnosing, by the controller, the powertrain components to determine whether a component among the powertrain components of the vehicle is failed by comparing a real-time feature vector corresponding to the powertrain vibration of the vehicle measured during traveling of the vehicle with the feature vectors corresponding to the failed components among the powertrain components of the vibration big data modeled in the diagnosis model [as discussed by at least ¶ 0004-0006, 0014, 0018, 0041, 0044-0047, 0061-0062 & 0077-0086, the artificial intelligence diagnosis algorithm diagnoses fault(s) corresponding to one or more of the “power train components” using the trained and learned BP neural network based on the vibration data stream provided to the diagnostic platform via the automobile ECU, including based on classification and recognition of feature values extracted from the vibration data stream (e.g., “diagnosing, by the controller, the powertrain components to determine whether a component among the powertrain components of the vehicle is failed by comparing a real-time feature vector corresponding to the powertrain vibration of the vehicle measured during traveling of the vehicle with the feature vectors corresponding to the failed components among the powertrain components of the vibration big data modeled in the diagnosis model”)].
Cai appears to lack a clear teaching as to whether diagnosing the powertrain components to determine whether a component among the powertrain components of the vehicle is failed includes: outputting each failure probability of the powertrain components with a first grade, a second grade or a third grade, which is determined through deep learning after data preprocessing of the real-time feature vector corresponding to the powertrain vibration measured during traveling of the vehicle (because a first grade, a second grade and a third grade are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Mentele teaches an analogous failure diagnosis method including diagnosing powertrain components of a vehicle to determine whether a component among the powertrain components is failed, including outputting each failure probability of the powertrain components with a respective grade, which is determined through deep learning after data preprocessing of a real-time feature vector corresponding to the powertrain vibration measured during traveling of the vehicle (as depicted by at least Fig. 2 in view of at least ¶ 0003-0005, 0027 & 0049).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the failure diagnosis method of Cai with the teachings of Mentele such that diagnosing the powertrain components to determine whether a component among the powertrain components of the vehicle is failed outputting each failure probability of the powertrain components with a first grade, a second grade or a third grade, which is determined through deep learning after data preprocessing of the real-time feature vector corresponding to the powertrain vibration measured during traveling of the vehicle to beneficially enable predictive failure analysis of powertrain components of a vehicle.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Mentele, and in view of U.S. Patent Application Publication No. 2008/0287253 to Gibson et al. (hereinafter: “Gibson”).
With respect to claim 4, Cai modified supra teaches the failure diagnosis method of claim 1; however, Cai appears to lack a clear teaching as to whether the method further comprises: performing, by an engine controller, an active combustion control by changing combustion control variables based on a Noise, Vibration and Harshness (NVH) level so as to improve a NVH level.
Gibson teaches performing, by an engine controller, an active combustion control by changing combustion control variables based on a Noise, Vibration and Harshness (NVH) level so as to improve a NVH level [as depicted by at least Figs. 1 & 5-8 in view of at least ¶ 0001-0004, 0022, 0031 & 0053-0059, adjustment to a range of variable displacement engine (VDE) operation (e.g., “active combustion control”) is carried out, via a control unit 116 (e.g., “controller”), based on a driver-selectable NVH preference setting, including to improve NVH when the driver-selectable NVH preference setting is changed to prioritize improved drive feel and/or driver comfort]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the failure diagnosis method of Cai with the teachings of Gibson to include performing, by an engine controller, an active combustion control by changing combustion control variables based on a Noise, Vibration and Harshness (NVH) level so as to improve a NVH level to enable a driver of a vehicle to, at least at times, prioritize drive feel and/or driver comfort over fuel economy via a driver-selectable NVH preference setting.

With respect to claim 5, Cai modified supra teaches the failure diagnosis method of claim 4, further comprising: determining whether the NVH level is improved or not by receiving an evaluation result from the driver after performing the active combustion control [as depicted by at least Figs. 5-8 in view of at least ¶ 0022 & 0053-0059, the control unit 116 and/or an observer of the driver necessarily make(s) determination(s) as to whether the NVH level is improved at times including when the driver again changes the driver-selectable NVH preference setting to improve NVH (e.g., “evaluation result from the driver”) after the adjustment to the range of VDE operation was carried out based on the preceding changing of the driver-selectable NVH preference setting; alternatively, “determining whether the NVH level is improved or not by receiving an evaluation result from the driver” merely amounts to mental processes performed by the driver “after performing the active combustion control” responsive to whether or not the driver perceives the NVH to improve after the changing of the driver-selectable NVH preference setting].

With respect to claim 6, Cai modified supra teaches the failure diagnosis method of claim 5, wherein the driver is informed of a possibility of a failed component other than the powertrain components when the evaluation result from the driver indicates that the NVH level is not improved [the claim phrase “wherein the driver is informed of a possibility of a failed component other than the powertrain components when the evaluation result from the driver indicates that the NVH level is not improved” of claim 6 appears to be contingent upon performing of the process step of the claim phrase “determining whether the NVH level is improved or not by receiving an evaluation result from the driver after performing the active combustion control” of claim 5, and because the process step of the claim phrase “determining whether the NVH level is improved or not by receiving an evaluation result from the driver after performing the active combustion control” of claim 5 is not necessarily performed by the method under a broadest reasonable interpretation, it is also understood that the claim phrase “wherein the driver is informed of a possibility of a failed component other than the powertrain components when the evaluation result from the driver indicates that the NVH level is not improved” of claim 6 would not necessarily be relevant to the method under a broadest reasonable interpretation, such that the claim phrase “wherein the driver is informed of a possibility of a failed component other than the powertrain components when the evaluation result from the driver indicates that the NVH level is not improved” does not necessarily limit the method of claim 5 under a broadest reasonable interpretation, especially because the claim phrase “wherein the driver is informed of a possibility of a failed component other than the powertrain components when the evaluation result from the driver indicates that the NVH level is not improved” does not appear to positively recite any process step(s) or further define any previously introduced process step(s), and especially because the claim phrase “wherein the driver is informed of a possibility of a failed component other than the powertrain components when the evaluation result from the driver indicates that the NVH level is not improved” would not necessarily be relevant to the method under a broadest reasonable interpretation at times including when the evaluation result from the driver indicates that the NVH level is improved; nevertheless, the driver would necessarily have an understanding of the possibility of a failed vehicle component (inclusive of a non-powertrain component) responsive to the driver evaluating the continued presence of unpleasant NVH after the changing of the driver-selectable NVH preference setting].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Mentele, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Cai in view of Mentele, and in view of U.S. Patent Application Publication No. 2004/0236494 to DeBotton et al. (hereinafter: “DeBotton”).
With respect to claim 7, Cai modified supra teaches the failure diagnosis method of claim 1, wherein initiating the failure diagnosis is automatically performed after the vehicle travels a predetermined distance (it is understood that the starting of the fault diagnosis process occurs automatically, at least at times, after the associated automobile travels at a least a non-zero distance of any value).
As discussed in detail above, Cai is understood to teach each and every limitation of the invention of claim 7 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Cai does not fully teach that the initiating of the failure diagnosis is automatically performed after the vehicle travels a predetermined distance and/or in such a case where Cai is not interpreted or relied upon to teach the initiating of the failure diagnosis is automatically performed after the vehicle travels a predetermined distance, it is also noted that DeBotton teaches initiating a failure diagnosis based on vibration analysis automatically after a vehicle travels a predetermined distance (as discussed by at least ¶ 0214-0216).
Therefore, even if Cai is not interpreted or relied upon to teach that the initiating of the failure diagnosis is automatically performed after the vehicle travels a predetermined distance, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the failure diagnosis method of Cai with the teachings of DeBotton to include that the initiating of the failure diagnosis is automatically performed after the vehicle travels a predetermined distance in order to provide a predictive maintenance testing cycle at a regular interval as a function of mileage to accurately reflect engine usage (as discussed by at least ¶ 0214-0216 of DeBotton).

With respect to claim 8, Cai modified supra teaches the failure diagnosis method of claim 7, wherein the driver of the vehicle is informed that a traveling mode of the vehicle is switched to diagnose the failure of the powertrain components of the vehicle after initiating the failure diagnosis [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the claim phrase “wherein the driver of the vehicle is informed that a traveling mode of the vehicle is switched to diagnose the failure of the powertrain components of the vehicle after initiating the failure diagnosis” does not appear to necessarily positively recite any process step(s) or necessarily further define any previously introduced process step(s), such that the claim phrase “wherein the driver of the vehicle is informed that a traveling mode of the vehicle is switched to diagnose the failure of the powertrain components of the vehicle after initiating the failure diagnosis” does not appear to necessarily provide further limitation to the method under a broadest reasonable interpretation; nevertheless, also as discussed by at least ¶ 0213 & 0217 of DeBotton, visual and/or audio alert(s) are provided at times after the starting of a fault diagnosis process, including to indicate that the automobile should be taken in to a service center based on an outcome of the fault diagnosis process]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.